--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT
(Amended and Restated)


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of August 18, 2006 (the “Effective Date”), by and between
LUFKIN INDUSTRIES, INC., a Texas corporation (the “Company”), and Scott H.
Semlinger of Lufkin, Texas (the “Executive”).


WHEREAS, the Company and Executive now wish to amend and restate to original
employment agreement from its effective date in order to bring the terms of the
arrangement into compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) within the transition period ending December 31,
2008; and


WHEREAS, the Company wishes to continue the employment of the Executive as a
Vice President of the Company, under the terms and conditions set forth herein;
and


WHEREAS, the Executive wishes to continue his employment under those terms and
conditions;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other consideration mutually acknowledged the Company and the
Executive (the “Parties”) agree as follows:


 
1.
Employment.



The Company hereby agrees to continue to employ the Executive, and the Executive
hereby agrees to continue his employment with the Company, for the term set
forth in Section 2 below, in the positions and with the duties and
responsibilities set forth in Section 3 below, at an office location in Lufkin,
Texas or such other location as the Parties may mutually agree, and upon such
other terms and conditions as are hereinafter stated.

 
1

--------------------------------------------------------------------------------

 
 
 
2.
Term.



Subject to renewal and other provisions as hereinafter set forth in this Section
2, the term of the Executive’s employment with the Company shall commence on the
Effective Date and shall continue through the date immediately preceding the
second annual anniversary of the Effective Date (the “Initial Term”), unless
sooner terminated in accordance with the terms and provisions hereinafter set
forth.  The term of Executive’s employment with the Company shall be
automatically renewed and extended (without any gap or lapse in such term) for a
period of twelve (12) months commencing immediately following the Initial Term
and on each successive annual anniversary of the Effective Date thereafter on
the same terms and conditions contained herein in effect as of the time of
renewal (the “Extended Term”), unless either Party shall give the other Party
written notice, at least sixty (60) days prior to the expiration of the Initial
Term (or, if previously renewed and extended as provided herein, at least sixty
(60) days prior to the expiration of the Extended Term then in effect), of the
notifying Party’s desire not to renew this Agreement.  The non-renewal or
non-extension of this Agreement by either Party at the end of the Initial Term
or any Extended Term (hereinafter, the “Term,” unless otherwise indicated) shall
not be deemed a termination by the Company without Cause (as such term is
defined below) and the Executive shall only receive those amounts set forth in
Section 5.4 in such circumstances.  The Executive shall, unless requested
otherwise by the Company, remain in the employ of the Company during the
entirety of the remaining Term.  Notwithstanding any other provision of this
Section 2 to the contrary, in no event shall the Term extend beyond the
Executive’s “normal retirement age” under the U.S. Social Security Act, as
amended from time to time.

 
2

--------------------------------------------------------------------------------

 

 
3.
Position and Duties.



(a)           During the Term, the Executive shall serve as Vice President of
the Company reporting directly to the President or Chief Operating Officer of
the Company.  As such, the Executive shall have the responsibilities, duties and
authority customarily pertaining to such office and such other duties as may
reasonably be assigned to the Executive by the President or Chief Operating
Officer of the Company and consistent with such position.


(b)           While employed hereunder, the Executive shall devote his full
business time and attention to the operations and activities of the Company, and
shall not be employed by, consult with or otherwise render services to, any
other business, except with the consent of the Board of Directors of the
Company.  The foregoing notwithstanding, the Parties recognize and agree that
the Executive may engage in passive personal investments and other business,
industry, civic and charitable activities that do not conflict with the business
and affairs of the Company or interfere with the Executive’s performance of his
duties hereunder.


 
4.
Compensation and Benefits.



(a)           Salary.  The Company shall pay the Executive a base salary
(“Salary”) at an annual rate of $190,000 (the “Base Rate”).  Salary shall be
paid in regular installments of equal amounts not less frequently than monthly
and otherwise in accordance with the Company’s general payroll practices.  The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall review with the Executive the Salary during February of each
year in the Term, and may adjust such Salary in its sole discretion, provided
that such Salary shall never be at an annual rate less than the Base Rate.  Any
such adjustment in the Salary shall be effective from and after the time
determined by the Committee.


(b)           Bonus.  The Executive will have an opportunity to receive a bonus
with respect to each fiscal year of the Company (each one, a “Bonus Year”)
during the Term.  The level or levels of the annual bonus for each Bonus Year
during the Term and the criteria for entitlement to such level or levels shall
be reasonable and reflective of industry norms as shall be determined in good
faith by the Company with the advice and counsel of competent compensation
consultants of the Company’s choosing who shall currently review such data as
may be available with respect to bonuses that are made available to similarly
situated executives of companies that are in the same industry and are
approximately the same size (based on sales) as the Company.  The bonus for each
Bonus Year during the Term shall be paid in the form of a lump sum cash payment
on the last day of the Bonus Year to which the bonus relates; provided, however,
if calculation of the amount of the bonus by the last day of the Bonus Year is
not administratively practicable due to events beyond the control of the
Company, such bonus shall be paid during the first taxable year of the Executive
in which calculation is administratively practicable.

 
3

--------------------------------------------------------------------------------

 


(c)           Employee Benefit Programs.  During the Term, the Executive shall
be entitled to participate in all employee benefit programs of the Company as in
effect from time to time and in which the Company’s senior executives are
eligible to participate, subject to the regular eligibility requirements with
respect to each such employee benefit program, and such other benefits or
perquisites as may be approved for the Executive by the Board of Directors of
the Company.


(d)           Other Benefits.  During his employment hereunder, the Executive
shall be afforded each and every one of the following benefits as incidences of
his employment:


(i)          Business and entertainment expenses - the Company will reimburse
the Executive for, or pay on behalf of the Executive, reasonable and appropriate
expenses incurred by the Executive for business related purposes, including dues
and fees to industry and professional organizations, costs of entertainment and
business development, and costs reasonably incurred as a result of the
Executive’s wife accompanying the Executive on business travel.
 
4

--------------------------------------------------------------------------------




(ii)          Club memberships - in addition to the other business and
entertainment expenses reimbursable pursuant to item (i) above, the Company
shall pay membership fees, dues and assessments for one luncheon or country club
membership as the Board of Directors of the Company may deem to be justified by
business usage.


(iii)         Annual physical examination - the Company shall pay for the cost
of an annual physical examination to be conducted by a doctor or clinic of the
Executive’s choosing in Houston, Texas or in Lufkin, Texas up to a maximum of
$2,000 per year.


(iv)        Life insurance - the Executive’s life insurance benefit coverage
will be the same as that provided to other salaried employees.


 
5.
Termination of Employment.



The Executive’s employment is subject to termination during the Term only as
provided in this Section 5.


 
5.1
Death or Disability.



If the Executive’s employment is terminated due to his death or Disability (as
defined below), then subject to the subsequent provisions of this Section 5.1
and Section 23:


(i)           To the extent permitted without contravening the requirements of
applicable law, the Executive (or his estate) shall be entitled to receive
Salary (based on a Salary rate equal to the greater of (A) the Base Rate, or (B)
the rate in effect on termination of his employment) and benefit coverages1 at
Company expense for a period of six months from and after the date of
termination of employment commencing with the first payroll period that begins
on or immediately after the Executive’s termination of employment; and

_____________________
 
1
The IRC §409A consequences will be a function of the coverages provided, the
timing of payment or provision of benefits and the requirements of the plans and
arrangements under which these benefits are provided.  Further, the amount and
timing of the salary continuation payments should be specified.  We assume the
intention is for the terminated Executive to continue receiving payments equal
to his or her regular salary payments at the Base Rate in effect at the time of
termination and for such payments to be made with the same frequency and on the
same dates as the replaced regular salary payments would have been paid.  If so,
we can include such a provision.



 
5

--------------------------------------------------------------------------------

 


(ii)           The Executive (or his estate) shall be entitled to a lump-sum
bonus payment payable within 30 days after his termination of employment2 for
the Bonus Year in which termination occurs equal to the bonus amount paid or
payable by the Company to the Executive for the immediately preceding Bonus Year
prorated to reflect the actual number of full weeks worked during the Bonus Year
in which the Executive’s employment terminates.


Any benefits coverage or continuation other than as provided in subparagraph (i)
shall be determined under applicable plans, programs or other coverages of the
Company and applicable law.


“Disability” shall mean that the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, either (1) unable to engage in any substantial gainful activity, or (2)
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering the Company’s employees.


 
5.2
Termination by the Company without Cause.



The Company may terminate the Executive’s employment at any time without Cause
as such term is defined in Section 5.3 below, in which case, subject to Section
23:


(i)           The Executive shall be paid a lump sum cash payment, payable
within 30 days after his termination of employment, equal to the total Salary
which would have been paid to him under this Agreement for the remainder of the
Term, based on a Salary rate equal to the greater of (A) the Base Rate, or (B)
the rate in effect on termination of his employment; and

_____________________
 
2
Time and form of payment needs to be specified in order to avoid IRC §409A.



 
6

--------------------------------------------------------------------------------

 
 
(ii)         The Executive shall be entitled to a lump sum payment payable
within 30 days after his termination of employment equal to the amount of annual
bonuses3 which would have been paid to him under this Agreement for the
remainder of the Term (including the then-current Bonus Year, if the bonus for
such period is unpaid at that time) based upon the bonus rate per annum that is
equal to the bonus paid or payable by the Company to the Executive for the
immediately preceding Bonus Year; and


(iii)         Benefits (as described in Sections 4(c) and 4(d) above) shall
continue to be provided to the Executive by the Company during the period of
Salary continuation described in item (i) above as if the Executive’s employment
had continued for the remainder of the Term. Any benefits coverage or
continuation other than as provided in this subparagraph (iii) shall be
determined under applicable plans, programs or other coverages of the Company
and applicable law.


 
5.3
Termination by the Company for Cause.



If the Company terminates the Executive’s employment for Cause, as defined in
this Agreement, subject to Section 23, the Executive shall be entitled only to
Salary, earned as of the effective date of termination and payable in a lump sum
within 30 days of termination.  Subject to Section 23, any other accrued
benefits or benefit continuation that the Executive may be entitled to shall be
determined under applicable plans, programs or other coverages of the
Company.  For purposes of this Agreement, the term “Cause” shall mean:

_____________________
 
3
The limit on deductibility under Section 162(m) of the Code does not apply to
compensation that, in addition to meeting other requirements, is payable
“solely” on account of the attainment of one or more pre-established objective
performance goals.  Under a recent ruling from the IRS (Rev. Rul. 2008-13, Feb.
22, 2008), however, if that same item of compensation, or perhaps an amount in
lieu of it, would be payable upon an involuntary termination in spite of a
failure to attain the performance goal, the “solely” requirement is violated and
the exception to Section 162(m) cannot apply.  Many questions have been raised
and left unresolved by Rev. Rul. 2008-13; however, the Ruling does not become
effective until performance periods beginning after January 1, 2009.  Our
recommendation is to wait for additional guidance -- either formal or informal
-- from the IRS or for a convergence of industry standards and market practices
before attempting changes to comply with the new IRS position.

 
 
7

--------------------------------------------------------------------------------

 


(i)           the Executive’s conviction for, or plea of nolo contendere to, a
felony; or


(ii)          the commission by the Executive of an act involving fraud or
intentional dishonesty, which act is intended to result in substantial personal
enrichment of the Executive at the expense of the Company or any of its
subsidiaries; or


(iii)         the Executive’s material breach of any material provision of this
Agreement which remains uncorrected for 30 days after written notice and an
opportunity to correct; or


(iv)         the Executive’s knowing and willful misconduct in the performance
of his duties, which continues for 30 days after written notice from the Company
and which results in material injury to the reputation, business or operation of
the Company or any of its subsidiaries.


The existence of “Cause” shall be determined by an affirmative vote of not less
than two-thirds of the members of the Board of Directors of the Company.  If the
requisite affirmative vote by two-thirds of the members of the Board of
Directors of the Company is not obtained, any termination of the Executive’s
employment by the Company shall be deemed to be a termination by the Company
without Cause.


 
5.4
Voluntary Termination by the Executive Without Good Reason.



The Executive may terminate his employment at any time without Good Reason (as
such term is defined in Section 5.5 below) on 30 days’ written notice, in which
case, subject to Section 23, the Executive shall be entitled only to his Salary
earned through the effective date of termination and payable in a lump sum
within 30 days of termination.  Subject to Section 23, any other accrued
benefits or benefit continuation or coverage that the Executive may be entitled
to shall be determined under applicable plans, programs or other coverages of
the Company.

 
8

--------------------------------------------------------------------------------

 


 
5.5
Termination by the Executive for Good Reason.



In the event the Executive’s employment by the Company is terminated by the
Executive for Good Reason, as defined in this Section 5.5, within 180 days of
the initial occurrence without the consent of the Executive of such Good Reason,
such termination shall be deemed to be a termination by the Company of the
Executive’s employment without Cause, as such term is defined in Section 5.3
above, in which case, subject to Section 23, the Executive shall be entitled to
the benefits described in Section 5.2 of this Agreement.  For purposes of this
Agreement, the term “Good Reason” shall mean any one of the following events or
conditions shall have occurred and shall not been corrected within 30 days
following written notice to the Company by the Executive given within 90 days of
the initial occurrence of  such event or condition:


(i)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3 of this Agreement, or any other action by the Company, or any
affiliate which results in a material diminution in such position, authority,
duties or responsibilities; or


(ii)          any action or inaction by the Company that constitutes a material
breach of this Agreement, including, but not limited to failure by the Company
to comply with the provisions of Section 3 of this Agreement; or


(iii)         the Company’s requiring the Executive to be based at any office or
location other than that described in Section 1 hereof, except for travel
reasonably required in the performance of the Executive’s responsibilities, that
constitutes a material change in the geographic location of where Executive must
perform his duties under this Agreement; or

 
9

--------------------------------------------------------------------------------

 
 
(iv)        any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement.


For purposes of this Section 5.5, any good faith determination of “Good Reason”
made by the Executive shall be final and binding upon the Parties, unless,
within thirty days following the Executive’s providing written notice to the
Company under the first sentence of this Section 5.5, not less than two-thirds
of the members of the Board of Directors of the Company affirmatively votes not
to confirm the Executive’s determination that such termination is for Good
Reason.  If two-thirds of the members of the Board of Directors of the Company
affirmatively vote not to confirm the Executive’s determination that such
termination is for Good Reason, any termination by the Executive of his
employment by the Company shall be deemed to be a termination by the Executive
without Good Reason.


 
6.
Non-Competition.



The Executive recognizes that the Company’s willingness to enter into this
Agreement is based in material part on the Executive’s agreement to the
provisions of this paragraph 6 and that the Executive’s breach of the provisions
of this paragraph 6 could materially damage the Company.  Subject to the further
provisions of this Agreement and in consideration of the Company’s agreement to
provide the Executive Confidential Information (as defined in Section 7) to
which the Executive did not have access prior to the execution of this
Agreement, and the receipt of which is hereby acknowledged, during the term of
his employment hereunder, and, for the period extending to the first anniversary
of his termination of employment for any reason other than termination of the
Executive’s employment by the Company without Cause or termination of the
Executive’s employment by the Executive for Good Reason (the “No-Compete
Period”), the Executive shall not, directly or indirectly, manage, control,
participate in, consult with, render services to, or in any manner engage in any
pumping unit or gear manufacturing business (the “Subject Businesses”) with (any
such action to be referred to as an “Association” with) any person, corporation,
partnership, trust or other business organization (any such person or entity to
be referred to as a “Person”) if such business is directly competitive with the
Subject Businesses of the Company; provided, however, that the foregoing shall
not restrict the Executive from having an Association with a Person that is
engaged in the Subject Businesses so long as the Executive is not personally
involved in a material respect in the Subject Businesses of such Person, it
being understood that an indirect supervisory role of a Subject Business and
other businesses of such Person shall not constitute involvement in a material
respect.  If any court having jurisdiction determines that the provisions of
this Section 6 are not enforceable to the fullest extent, because of the
provisions as to the time period, the geographical area or the scope of activity
covered, the Parties agree that such court may narrow any such provision as the
court deems necessary to enforceability, and this Section 6 shall be enforced as
so narrowed.

 
10

--------------------------------------------------------------------------------

 


The Executive acknowledges that monetary damages would not constitute an
adequate remedy for the Company in the event of a breach of this Section 6, and
he therefore agrees that the Company shall be entitled to injunctive or other
equitable relief for the enforcement hereof.  However, in no event shall an
asserted violation of the provisions of this Section 6 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.


 
7.
Confidential Information.



(a)           The Executive acknowledges and agrees that all Confidential
Information (as defined below) of the Company is confidential and a valuable,
special and unique asset of the Company that gives the Company an advantage over
its actual and potential, current and future competitors.  The Executive further
acknowledges and agrees that the Executive owes the Company a fiduciary duty to
preserve and protect all Confidential Information from unauthorized disclosure
or unauthorized use, that certain Confidential Information constitutes “trade
secrets” under applicable laws and that unauthorized disclosure or unauthorized
use of the Company’s Confidential Information would irreparably injure the
Company.

 
11

--------------------------------------------------------------------------------

 


(b)           Both during the term of the Executive’s employment and after the
termination of the Executive’s employment for any reason (including wrongful
termination), the Executive shall hold all Confidential Information in strict
confidence, and shall not use any Confidential Information except for the
benefit of the Company, in accordance with the duties assigned to the
Executive.  The Executive shall not, at any time (either during or after the
term of the Executive’s employment), disclose any Confidential Information to
any person or entity (except other employees of the Company who have a need to
know the information in connection with the performance of their employment
duties and except such person or persons to whom such information is required to
be divulged, in which case the Executive shall give the Company prompt notice of
such required disclosure and use his reasonable best efforts, in cooperation
with the Company, to defend against any such required disclosure), or copy,
reproduce, modify, decompile or reverse engineer any Confidential Information,
or remove any Confidential Information from the Company’s premises, without the
prior written consent of the Board of Directors, or permit any other person to
do so.  The Executive shall take reasonable precautions to protect the physical
security of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is
stored).  This Agreement applies to all Confidential Information, whether now
known or later to become known to the Executive.

 
12

--------------------------------------------------------------------------------

 


(c)            Upon the termination of the Executive’s employment with the
Company for any reason, and upon request of the Company at any other time, the
Executive shall promptly surrender and deliver to the Company all documents and
other written material of any nature containing or pertaining to any
Confidential Information and shall not retain any such document or other
material.  Within five days of any such request, the Executive shall certify to
the Company in writing that all such materials have been returned.


(d)           As used in this Agreement, the term “Confidential Information”
shall mean any information or material known to or used by or for the Company
(whether or not owned or developed by the Company and whether or not developed
by the Executive) that is not generally known to persons in the Subject
Businesses.  Confidential Information includes, but is not limited to, the
following: all trade secrets of the Company; all information that the Company
has marked as confidential or has otherwise described to the Executive (either
in writing or orally) as confidential; all nonpublic information concerning the
Company’s products, services, prospective products or services, research,
product designs, prices, discounts, costs, marketing plans, marketing
techniques, market studies, test data, customers, customer lists and records,
suppliers and contracts; all business records and plans; all personnel files;
all financial information of or concerning the Company; all information relating
to operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company; all computer hardware or software manuals; all
training or instruction manuals; and all data and all computer system passwords
and user codes.

 
13

--------------------------------------------------------------------------------

 
 
(e)           However, in no event shall an asserted violation of the provisions
of this Section 7 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.


 
8.
Indemnification.



8.1           If at any time the Executive is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he is or was a director, officer, employee or agent of the Company, or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, the Company shall indemnify the Executive and
hold him harmless against reasonable expenses (including attorneys’ fees),
judgments, fines, penalties, amounts paid in settlement and other liabilities
actually and reasonably incurred by him in connection with such action, suit or
proceeding to the full extent permitted by law.


8.2           Expenses (including attorneys’ fees) incurred by the Executive in
appearing at, participating in, or defending any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, described in Section 8.1 shall be paid by the Company at
reasonable intervals prior to the final disposition of such action, suit or
proceeding upon receipt of an undertaking by the Executive to repay such amounts
if it shall ultimately be determined that he is not entitled to be indemnified.


8.3           All claims for indemnification under this Agreement shall be
asserted and resolved as is set forth below in this Section 8.3.


(a)           The Executive (i) shall promptly notify the Company of any
third-party claim or claims asserted against him (“Third Party Claim”) that
could give rise to a right of indemnification under this Agreement and (ii)
shall transmit to the Company a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), and the basis of his request for
indemnification under this Agreement.

 
14

--------------------------------------------------------------------------------

 


(b)           Within 30 days after receipt of any Claim Notice (“Election
Period”), the Company shall notify the Executive (i) whether the Company
disputes its potential liability to the Executive under this Section 8 with
respect to such Third Party Claim and (ii) whether the Company desires, at its
sole cost and expense, to defend the Executive against such Third Party Claim by
any appropriate proceedings, which proceedings shall be prosecuted diligently by
the Company to a final conclusion or settled at the discretion of the Company in
accordance with this Subsection 8.3(b). The Company shall have full control of
such defense and proceedings, including any compromise or settlement
thereof.  The Executive is hereby authorized, at the Company’s sole cost and
expense (but only if he is actually entitled to indemnification hereunder or if
the Company assumes the defense with respect to the Third Party Claim), to file,
during the Election Period, any motion, answer or other pleadings which he shall
deem necessary or appropriate to protect his interests or those of the Company
and not prejudicial to the Company.  If requested by the Company, the Executive
agrees, at the Company’s sole cost and expense, to cooperate with the Company
and its counsel in contesting any Third Party Claim that the Company elects to
contest, including without limitation, through the making of any related
counterclaim against the person asserting the Third Party Claim or any
cross-complaint against any person.  The Executive may participate in but not
control, any defense or settlement of any Third Party Claim controlled by the
Company pursuant to this Section 8.3 and the Company shall bear his costs and
expenses with respect to such participation.


(c)           If the Company fails to notify the Executive within the Election
Period that the Company elects to defend the Executive pursuant to Subsection
8.3(b), or if the Company elects to defend the Executive pursuant to Subsection
8.3(b) but fails to diligently and promptly prosecute or settle the Third Party
Claim, then the Executive shall have the right to defend, at the sole cost and
expense of the Company, the Third Party Claim.  The Executive shall have full
control of such defense and proceedings; provided, however, that the Executive
may not enter into, without the Company’s consent, which shall not be
unreasonably withheld, any compromise or settlement of such Third Party
Claim.  Notwithstanding the foregoing, if the Company has delivered a written
notice to the Executive to the effect that the Company disputes its potential
liability to the Executive under this Section 8, and if such dispute is resolved
in favor of the Company by final, nonappealable order of a court of competent
jurisdiction, the Company shall not be required to bear the costs and expenses
of the Executive’s defense pursuant to this Section 8 or of the Company’s
participation therein at the Executive’s request, and the Executive shall
reimburse the Company promptly in full for all costs and expenses of such
litigation.  The Company may participate in, but not control, any defense or
settlement controlled by the Executive pursuant to this Section 8.3(c), and the
Company shall bear its own costs and expenses with respect to such
participation.

 
15

--------------------------------------------------------------------------------

 


(d)           The indemnification provided by this Section 8 shall apply whether
or not the negligence of a party is alleged or proved.


8.4           To the extent that the Company’s obligations under this Section 8
fail to qualify under the exception from deferred compensation under Treas. Reg.
§1.409A-1(b)(10), then those obligations failing to so qualify shall instead
become the obligations to reimburse the Executive for the costs, expenses and
other amounts described in this Section 8 and/or incurred by Executive, subject
to the limitations and requirements of Section 23(iii) of this Agreement.

 
16

--------------------------------------------------------------------------------

 
 
9.
Withholding.



Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive, his spouse, his estate or beneficiaries,
shall be subject to withholding of such amounts relating to taxes as the Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.


 
10.
Assignability; Binding Nature.



This Agreement is binding upon, and shall inure to the benefit of, the Parties
hereto and their respective successors, heirs, administrators, executors and
assigns.  No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive except that (i) his rights to
compensation and benefits hereunder, which rights shall remain subject to the
limitations of this Agreement, may be transferred by will or operation of law,
and (ii) his rights under employee benefit plans or programs as referred to in
Section 4, above, may be assigned or transferred in accordance with such plans
or programs.  No rights or obligations of the Company under this Agreement may
be assigned or transferred except that such rights or obligations may be
assigned or transferred by operation of law in the event of a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and such assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law.

 
17

--------------------------------------------------------------------------------

 


 
11.
Effect of Agreement.



This Agreement contains the entire agreement between the Parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations, and undertakings, whether written or oral, between
the Parties with respect thereto.


 
12.
Amendments and Waivers.



This Agreement may not be modified or amended except by a writing signed by both
Parties.  A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party.  Any waiver
shall be limited to the facts or circumstances giving rise to the noncompliance
and shall not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor shall it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.


 
13.
Arbitration.



Except with respect to injunctive relief which may be sought by the Company or
the Executive, the Parties agree to resolve any and all claims or controversies
arising out of or relating to this Agreement, the Executive’s employment and/or
termination of employment with Company including, but not limited to, claims for
wrongful termination of employment, and claims under the Civil Rights Act of
1866, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, the Equal Pay Act, Chapter 21 of the Texas Labor Code,
formerly known as the Texas Commission on Human Rights Act, the retaliatory
discharge provisions of the Texas Worker’s Compensation Act, the Texas Pay Day
Act, and any similar state law or local ordinance by binding arbitration under
the Federal Arbitration Act, before one arbitrator in the City of Houston, State
of Texas, in a non-administered proceeding under the American Arbitration
Association National Rules for the Resolution of Employment Disputes.  The
Parties further agree that the work of the Executive involves interstate
commerce, the award rendered by the arbitrator is final and binding, and
judgment thereon may be entered in any court having jurisdiction thereof.  The
invalidity of unenforceability of any provision of this Section 13 shall not
affect the validity or enforceability of any other provision of this Agreement
which shall remain in full force and effect.  If any Party to this Agreement
brings legal action to enforce the terms of this Agreement against another Party
to this Agreement, except as may otherwise be ordered by the court or other
forum, each such Party shall be liable for his or its own expenses incurred in
such legal action including costs of court or other forum and the fees and
expenses of counsel.

 
18

--------------------------------------------------------------------------------

 


 
14.
Notices.



Any notice given hereunder shall be in writing and shall be deemed given when
delivered personally or by courier, or five days after being mailed, certified
or registered mail, duly addressed to the Party concerned at the address
indicated below or at such other address as such Party may subsequently provide:


 
To the Company:
Lufkin Industries, Inc.

601 South Raguet
Lufkin, Texas 75901
Attn: Secretary


 
with a copy to:
Michael O’Leary, Esq.

Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002


 
To the Executive:
Scott H. Semlinger

1009 Champions
Lufkin, Texas  75901

 
19

--------------------------------------------------------------------------------

 
 
 
15.
Severability.



In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


 
16.
Survivorship.



The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


 
17.
References.



In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his beneficiary or beneficiaries.


 
18.
Governing Law.



THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAW.


 
19.
Legal Fees.



The Company promptly shall reimburse the Executive for all of his reasonable
legal fees and expenses incurred in connection with the negotiation and
documentation of this Agreement.

 
20

--------------------------------------------------------------------------------

 


 
20.
Mitigation.



In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement.


 
21.
Headings.



The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


 
22.
Counterparts.



This Agreement may be executed in one or more counterparts.


 
23.
Compliance with Code Section 409A.



This Agreement is intended to comply with the requirements of Section 409A of
the Code and, as a result, this Agreement shall be construed, interpreted and
operated in a manner that will ensure such compliance.  Without limiting the
scope of the preceding provisions of this Section 23, the following provisions
shall apply:


(i)           All references in this Agreement to the termination of Executive’s
employment with Company shall mean and shall be deemed to occur if and when a
termination of employment that constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder has occurred.


(ii)           To the extent that Executive is a specified employee, as defined
in Treas. Reg. §1.409A-1(i), and any stock of the Company or of any affiliate is
publicly traded on an established securities market or otherwise, no payment or
benefit that is subject to Section 409A of the Code (including payments and
benefits subject to other provisions of this Section 23) shall be made under
this Agreement on account of the Executive’s separation from service with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Code, before the
date that is the first day of the month that occurs six months after the date of
Executive’s separation from service (or, if earlier, the date of death of
Executive or any other date permitted under Section 409A of the Code).  The
foregoing delay shall not apply to any payment or benefit hereunder if and to
the extent such payment or benefit constitutes, pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), separation pay payable or to be provided only upon an
involuntary separation from service, does not exceed two times the lesser of the
Executive’s annual Salary at the rate then in effect or the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code in the year in which the Executive has a separation from service,
and is paid no later than last day of the second year following the year in
which occurs the involuntary separation from service.  In addition, any noncash
benefit to be provided under this Agreement that is described in, and subject to
the delay of, the first sentence of this Section 23(ii), such benefit shall be
made available to the Executive during that six month period, but only upon the
full and timely payment in cash by Executive to the Company of the fair and
arms’ length value of such benefit, which payments shall be reimbursed by the
Company to the Executive after the delay described above and otherwise in
accordance with Section 23(iii).

 
21

--------------------------------------------------------------------------------

 
 
(iii)         To the extent that any amount or benefit hereunder is includable
in gross income for federal income tax purposes and constitutes or is treated
hereunder as a reimbursement received or to be received by Executive, such
reimbursement shall be administered consistent with the following additional
requirements as set forth in Treas. Reg. §1.409A-3(i)(1)(iv):  (1) Executive’s
eligibility for or receipt of benefits or reimbursements in one year will not
affect Executive’s eligibility for or the amount of benefits or reimbursements
in any other year, (2) any reimbursement of eligible expenses will be made on or
before the last day of the year following the year in which the expense was
incurred, (3) Executive’s right to benefits or reimbursement is not subject to
liquidation or exchange for another benefit, and (4) the right to reimbursement
of expenses incurred or to the provision of benefits in kind shall terminate ten
(10) years from the Executive’s termination of employment.

 
22

--------------------------------------------------------------------------------

 
 
(iv)        To the extent that any payment or benefit to be received by
Executive hereunder is to be offset hereunder such offset may occur only if it
would not result in an impermissible acceleration under Section 409A of the
Code.


(v)         To the extent that any benefit in kind or coverages to be provided
under this Agreement either cannot be provided without contravening the
requirements of applicable law because the Executive has ceased to be employed
by the Company, or would subject the Executive to additional income taxes under
Section 409A of Code, the Company shall not provide such benefit in kind or
coverage, but shall in lieu thereof pay an amount equal to the Company’s cost
(determined as of the date on which Executive’s coverage terminated) of
providing such benefit for the period such benefit or coverage was otherwise
required under this Agreement, and such amount shall be payable in equal,
periodic installments at the same regular intervals at which Executive’s Salary
would be payable under the normal Company’s payroll practices and procedures
commencing with the first payroll date on or immediately after the Executive’s
benefit in kind or coverage terminates.


(vi)        Each right to benefits in kind over a period of time that would be
treated as a series of installment payments, and/or each right to payments in
respect of such benefits and Section 23(v), shall at all times be treated as a
right to a series of separate payments.

 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective for all
purposes as the date first written above.



 
LUFKIN INDUSTRIES, INC.
             
By:
/s/ John F. Glick
 
Name:
John F. Glick
 
Title:
President & CEO
       
EXECUTIVE
             
/s/ Scott H. Semlinger
 
Name:
Scott H. Semlinger
 
Title:
Vice President

 
 
24

--------------------------------------------------------------------------------